IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                    March 10, 2015 Session

                        LISA GAY LOVE v.
          FEDERAL NATIONAL MORTGAGE ASSOCIATION, ET AL.

                    Appeal from the Chancery Court for Knox County
                     No. 1781833    Michael W. Moyers, Chancellor


                  No. E2014-01649-COA-R3-CV-FILED-MAY 18, 2015


This appeal arises from a foreclosure on a deed of trust. Lisa Gay Love (“Love”) sued
Federal National Mortgage Association (“FNMA”), SunTrust Mortgage, Inc.
(“SunTrust”), and Self Help Ventures Fund (“Self Help”) (“Defendants,” collectively) in
the Chancery Court for Knox County (“the Trial Court”) alleging that the foreclosure of
her home was wrongful.1 Defendants filed a motion for summary judgment asserting that
Love had defaulted on her mortgage, that SunTrust had exercised its power under the
deed of trust to foreclose, and that FNMA had obtained a final judgment in an earlier
detainer action. Love, in turn, argued that, because FNMA was not named on the deed at
the time of the detainer action, FNMA lacked standing and the detainer judgment is void.
The Trial Court granted Defendants’ motion for summary judgment, holding that
Defendants had established res judicata. Love appeals. We hold that the judgment in the
detainer action is a final judgment, that we will not revisit the issue of FNMA’s standing
in that suit, and that res judicata bars Love’s claims. We affirm the judgment of the Trial
Court.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed;
                                     Case Remanded

D. MICHAEL SWINEY, J., delivered the opinion of the court, in which CHARLES D.
SUSANO, JR., C.J., and THOMAS R. FRIERSON, II, J., joined.

J. Myers Morton, Knoxville, Tennessee, for the appellant, Lisa Gay Love.

J. Matthew Kroplin, Nashville, Tennessee, for the appellees, Federal National Mortgage
Association, SunTrust Mortgage, Inc., and Self Help Ventures Fund.

1
  Love also sued Nationwide Trustee Services, Inc. (“Nationwide”). Nationwide later was dismissed
from the suit and is not a party on appeal.
Terry Woods, Knoxville, Tennessee, for amicus curiae Legal Aid of East Tennessee.


                                        OPINION

                                       Background

              In 2005, SunTrust loaned Love $86,500.00 to finance her home, where she
lives with her grandchildren. The loan was evidenced by a promissory note and deed of
trust secured by the real property. Love thereafter became disabled and subsequently
defaulted on the loan. In 2009, Love contacted SunTrust’s “loss mitigation” program for
help. Love remained unable to cure the default. Later in 2009, SunTrust appointed
Nationwide as successor trustee under the deed of trust. A foreclosure was scheduled and
postponed, and this procedure carried on for some time.

              Eventually, in February 2010, Nationwide, the successor trustee, conducted
a foreclosure sale. FNMA purchased the property. Due apparently to a mistake, Self
Help rather than FNMA was listed on the deed as the purchaser. In March 2010, FNMA
filed a detainer warrant against Love in Knox County General Sessions Court. In April
2010, the General Sessions Court entered an agreed judgment awarding possession of the
property to FNMA, notwithstanding the error with the deed. Love did not appeal. Self
Help went on to execute a quitclaim deed to FNMA.

             In July 2010, Love filed the present case in the Trial Court. Love asserted
that SunTrust misled her into believing she could avoid foreclosure. Love also alleged
that FNMA had lacked standing to bring the detainer action in General Sessions Court
because it was not the title holder due to a mistake made during transfer in the foreclosure
sale. By consent of the parties, Nationwide later was dismissed as a defendant.
Defendants jointly filed a motion for summary judgment. Among other things,
Defendants raised the affirmative defense of res judicata. According to Defendants:

       [E]ven if issues of fact had ever existed regarding the validity of the
       foreclosure, they are now moot by the fact that FNMA obtained judgment
       in a detainer warrant proceeding following the foreclosure and that
       judgment is res judicata as to the validity of the foreclosure, and bars a
       separate action to challenge it.

Love, in turn, argued that FNMA lacked legal standing to pursue the detainer action, that
Self Help was the real purchaser, and that the General Sessions Court therefore lacked

                                            -2-
subject matter jurisdiction to decide the case. The Trial Court granted Defendants’
motion for summary judgment in an order which we now quote from, in part:

             Plaintiff’s reasoning is as follows. Because defendant FNMA was
      not listed as the owner on the deed of trust assigned at the April 6
      foreclosure sale, it lacked standing to bring the detainer action in General
      Sessions Court. And because FNMA lacked standing to bring the suit in
      General Sessions Court, that court lacked subject matter jurisdiction to
      decide the matter. As a result, the final judgment of the General Sessions
      Court is void and cannot be used as a basis to assert the defense of res
      judicata in this subsequent case.

             The recent case of Boyce v. LPP Mortgage Ltd., 2013 Tenn. App.
      LEXIS 748 (Tenn. Ct. App., November 20, 2013) is instructive in the
      present case because the facts are virtually identical to the present set of
      facts. In Boyce, the defendant had previously filed a detainer warrant in the
      General Sessions Court to repossess property from the plaintiffs on which
      the plaintiffs had defaulted. During the detainer hearing, the plaintiffs did
      indeed raise the defense that the defendant was not the rightful titleholder to
      the property and should not be allowed to bring the action for repossession
      of the property. The defendant argued in front of the General Sessions
      Court that the court had no authority to review the state of title, and the
      General Sessions Court agreed with defendant’s argument. Therefore, the
      General Sessions Court awarded defendant possession of the property.

              Thereafter, the plaintiffs did not properly appeal the decision of the
      General Sessions Court to the Circuit Court for judicial review, and the
      decision of the General Sessions Court became final. Instead, the plaintiffs
      filed a separate action in the Chancery Court to determine whether the
      defendant was the proper titleholder. The Chancery Court determined that
      once the judgment of the General Sessions Court became final, the doctrine
      of res judicata barred the plaintiffs from attempting to raise the issue of title
      a second time.

             There is one key difference between the situation in Boyce and the
      present case: the plaintiffs in Boyce raised the issue of title in their initial
      case. In the present case, plaintiff Love did not raise the issue of title or
      standing in the detainer hearing before the General Sessions Court.
      However, this difference in fact does not render the doctrine of res judicata
      inapplicable . . . There is no doubt that the issue of standing and title could
      have been litigated in the detainer action before the General Sessions Court.
                                             -3-
      Boyce is clear on this point. The plaintiff had an opportunity to properly
      appeal the decision of the General Sessions Court to the Circuit Court for
      review. The plaintiff did not do so. Thereafter, the judgment of the
      General Sessions Court became final. Issues arising out of claims litigated
      or that could have been litigated in the General Sessions case, from the
      moment the judgment became final, were barred by the doctrine of res
      judicata from being litigated a second time . . . .

                                            ***

      Plaintiff has filed a new lawsuit in another court, but, in essence, plaintiff is
      attempting to appeal the decision of the General Sessions Court in a
      separate action in Chancery. Such an appeal is improper. . . .

                                            ***

            Accordingly, the Court concludes that the defendants have
      conclusively established the affirmative defense of res judicata . . . .

(Citations omitted). The Trial Court also granted summary judgment to Defendants
regarding Love’s Tennessee Consumer Protection Act claims. Love filed a motion to
alter or amend judgment, which was denied. In the meantime, the Trial Court enjoined
Defendants from evicting Love from her home pending appeal of the Trial Court’s
decision. Love timely filed an appeal with this Court.

                                        Discussion

              We restate the issue Love raises on appeal as the following issues: 1)
whether the Trial Court erred in holding that Love’s claims are barred by res judicata; 2)
whether the Trial Court erred by holding that res judicata applied when an injunction was
in effect; and, 3) whether a consent order entered in proceedings before the Board of
Governors of the Federal Reserve System regarding certain of SunTrust’s alleged
practices has any bearing in the present case.

              Our Supreme Court reiterated the standard of review in summary judgment
cases as follows:

             The scope of review of a grant of summary judgment is well
      established.   Because our inquiry involves a question of law, no
      presumption of correctness attaches to the judgment, and our task is to
      review the record to determine whether the requirements of Rule 56 of the
                                             -4-
      Tennessee Rules of Civil Procedure have been satisfied. Hunter v. Brown,
      955 S.W.2d 49, 50-51 (Tenn. 1997); Cowden v. Sovran Bank/Cent. S., 816
S.W.2d 741, 744 (Tenn. 1991).

             A summary judgment may be granted only when there is no genuine
      issue of material fact and the moving party is entitled to judgment as a
      matter of law. Tenn. R. Civ. P. 56.04; Byrd v. Hall, 847 S.W.2d 208, 214
      (Tenn. 1993). The party seeking the summary judgment has the ultimate
      burden of persuasion “that there are no disputed, material facts creating a
      genuine issue for trial . . . and that he is entitled to judgment as a matter of
      law.” Id. at 215. If that motion is properly supported, the burden to
      establish a genuine issue of material fact shifts to the non-moving party. In
      order to shift the burden, the movant must either affirmatively negate an
      essential element of the nonmovant’s claim or demonstrate that the
      nonmoving party cannot establish an essential element of his case. Id. at
      215 n. 5; Hannan v. Alltel Publ’g Co., 270 S.W.3d 1, 8-9 (Tenn. 2008).
      “[C]onclusory assertion[s]” are not sufficient to shift the burden to the non-
      moving party. Byrd, 847 S.W.2d at 215; see also Blanchard v. Kellum, 975
S.W.2d 522, 525 (Tenn. 1998). Our state does not apply the federal
      standard for summary judgment. The standard established in McCarley v.
      West Quality Food Service, 960 S.W.2d 585, 588 (Tenn. 1998), sets out, in
      the words of one authority, “a reasonable, predictable summary judgment
      jurisprudence for our state.” Judy M. Cornett, The Legacy of Byrd v. Hall:
      Gossiping About Summary Judgment in Tennessee, 69 Tenn. L. Rev. 175,
      220 (2001).

             Courts must view the evidence and all reasonable inferences
      therefrom in the light most favorable to the non-moving party. Robinson v.
      Omer, 952 S.W.2d 423, 426 (Tenn. 1997). A grant of summary judgment
      is appropriate only when the facts and the reasonable inferences from those
      facts would permit a reasonable person to reach only one conclusion.
      Staples v. CBL & Assocs., Inc., 15 S.W.3d 83, 89 (Tenn. 2000). In making
      that assessment, this Court must discard all countervailing evidence. Byrd,
847 S.W.2d at 210-11. Recently, this Court confirmed these principles in
      Hannan.

Giggers v. Memphis Housing Authority, 277 S.W.3d 359, 363-64 (Tenn. 2009).

              We first address whether the Trial Court erred in holding that Love’s claims
are barred by res judicata. Love argues on appeal that FNMA cannot invoke res judicata
when FNMA lacked color of title during the detainer proceedings. FNMA only corrected
                                            -5-
this error after the detainer proceedings. Defendants argue in response that Love could
have raised the issue of standing in the detainer proceedings and cannot now revisit the
issue of standing in a separate lawsuit. This Court has discussed extensively res judicata
in the context of detainer actions as follows:

              “The doctrine of res judicata or claim preclusion bars a second suit
      between the same parties or their privies on the same claim with respect to
      all issues which were, or could have been, litigated in the former suit.”
      Jackson v. Smith, 387 S.W.3d 486, 491 (Tenn. 2012). The purposes of the
      res judicata doctrine are “to promote finality in litigation, prevent
      inconsistent or contradictory judgments, conserve legal resources, and
      protect litigants from the cost and vexation of multiple lawsuits.” Creech v.
      Addington, 281 S.W.3d 363, 376 (Tenn. 2009). The doctrine is grounded in
      the public policy principle that “litigation should be determined with
      reasonable expedition, and not protracted through inattention and lack of
      diligence on the part of litigants or their counsel.” Id. (quoting Jordan v.
      Johns, 79 S.W.2d 798, 802 (Tenn. 1935)). As the Supreme Court has
      recently instructed,

                     The party asserting a defense predicated on res
             judicata or claim preclusion must demonstrate (1) that the
             underlying judgment was rendered by a court of competent
             jurisdiction, (2) that the same parties or their privies were
             involved in both suits, (3) that the same claim or cause of
             action was asserted in both suits, and (4) that the underlying
             judgment was final and on the merits.

       Jackson, 387 S.W.3d at 491.

             The issue presented here has been recently addressed and decided by
      this court in the case of Davis v. Williams, No. E2010-01139-COA-R3-CV,
      2011 WL 335069 (Tenn. Ct. App. E.S., filed Jan. 31, 2011). In Davis, a
      case involving a practically identical fact pattern, we addressed “whether
      the judgment rendered by the general sessions court in the unlawful
      detainer action can be given res judicata effect to preclude the present
      action when the fraud alleged in this present action could only have been
      raised in the general sessions court as a defense to possession and not as an
      original claim to set aside the foreclosure sale.” Id. at *2 (italics in
      original). We stated the following in Davis:



                                           -6-
       The Sellers maintain ... that since wrongful or fraudulent
       foreclosure could have been raised as a defense in the
       unlawful detainer action, but was not, it cannot now be the
       basis of a new action. The Buyers concede that they “could
       have asserted a defense of wrongful foreclosure; however, as
       in [ CitiFinancial Mortgage Company, Inc. v. Beasley, No.
       W2006-00386-COA-R3-CV, 2007 WL 77289 (Tenn. Ct.
       App. W.S., filed Jan. 11, 2007) ], [the Buyers] did not.” The
       Buyers maintain that even though the general sessions court
       could have denied the Sellers possession based on the defense
       of wrongful possession, its inability to set aside the
       foreclosure and vest title in them rather than the Sellers
       means that its judgment does not have preclusive effect.

       We disagree with the Buyers. The courts of this state have
       consistently applied the doctrine of res judicata “to protect
       individuals from the burden of litigating multiple lawsuits, to
       promote judicial economy, and to promote the policy favoring
       reliance on final judgments by minimizing the possibility of
       inconsistent decisions.” Gerber v. Holcomb, 219 S.W.3d
914, 918 (Tenn. Ct. App. 2006).

Id. at *2 (italics in original). We held that “[t]here is absolutely no doubt
that wrongful foreclosure can be raised as an affirmative defense to an
unlawful detainer action brought by the purchaser of property in
foreclosure.” Id. at *3 (citing Beasley, 2007 WL 77289 at *6-7; Fed. Nat'l
Mortgage Ass'n v. Robilio, No. W2007-01758-COA-R3-CV, 2008 WL
2502114 at *5 (Tenn. Ct. App. W.S., filed June 24, 2008)). We concluded
that “[i]n failing to raise these matters concerning fraud in the foreclosure
which could have been litigated and decided as an incident to or essentially
connected with the subject matter of the prior litigation, the Buyers
forfeited their opportunity to assert fraud under the doctrine of res
judicata.” Davis, 2011 WL 335069 at *3-4 (quoting Gerber, 219 S.W.3d at
918) (italics in original; brackets in original omitted). Our rationale for this
conclusion was as follows:

       It is a fundamental principle of jurisprudence that material
       facts or questions, which were in issue in a former action, and
       were there admitted or judicially determined, are conclusively
       settled by a judgment rendered therein, and that such facts or
       questions becomes res judicata and may not again be litigated
                                      -7-
      in a subsequent action between the same parties or their
      privies, regardless of the form the issue may take in the
      subsequent action whether the subsequent action involves the
      same or a different form or proceedings, or whether the
      second action is upon the same or a different cause of action,
      subject matter, claim, or demand, as the earlier action. In
      such cases, it is also immaterial that the two actions are based
      on different grounds, or tried on different theories, or
      instituted for different purposes, and seek different relief....

Id. at *3 (quoting Gerber, 219 S.W.3d at 919). We recently reiterated and
applied these principles in CitiMortgage, Inc. v. Drake, No. E2012-00722-
COA-R3-CV, 2013 WL 655914, at *9 (Tenn. Ct. App. E.S., filed Feb. 21,
2013), another case involving an unsuccessful challenge to a foreclosure
following an unlawful detainer action in general sessions court.

       In the present case, the Fosters argue that because the general
sessions court does not have jurisdiction to entertain the question of title
acquired through foreclosure, they should not be barred from later
challenging the foreclosure in a second, separate action. We considered and
rejected the same argument in Davis:

      The Buyers argue about the general sessions court’s
      jurisdiction, but, as we have illustrated above, it had subject
      matter jurisdiction of the detainer action. It was competent in
      the detainer action to consider title as a challenge to the
      Sellers’ right to possession. The Buyers understandably
      argue that the cause of action in the present action is not the
      same as in the detainer action. However, the Tennessee
      Supreme Court has recently redefined the term “cause of
      action” broad[ly] enough to connect the detainer action and
      the present action. There can be no doubt that the detainer
      action and the present action both arose out of the same
      transaction or series of connected transactions.

Davis, 2011 WL 335069, at *4 (citation omitted). Similarly, in this case,
the unlawful detainer action filed by FNMA and decided by the general
sessions court—an action that could have been appealed and heard de novo
by the circuit court, but was not—and this second action, including all
claims asserted by the Fosters, each of which is based on or pertaining to

                                    -8-
      the alleged wrongful foreclosure, arose out of the same series of connected
      transactions.

Foster v. Federal Nat. Mortg. Ass’n, No. E2012-02346-COA-R3-CV, 2013 WL
3961193, at **2-4 (Tenn. Ct. App. July 31, 2013), no appl. perm. appeal filed.

                It is therefore clear from the relevant case law that the doctrine of res
judicata may serve to preclude a challenge to foreclosure when a final judgment in a
previous adjudication of that same foreclosure has been rendered in general sessions
court. Nevertheless, Love argues that this case is different because of FNMA’s lack of
title during the detainer proceedings. We previously have discussed the issue of standing
as it relates to res judicata:

              Barker Building and Travelers attempt to circumvent any res
      judicata effect of the second lawsuit by claiming they really should not
      have filed the second lawsuit because they lacked standing to do so until
      Smith Mechanical’s lien was satisfied via the Performance Bond. They
      make this argument even though they previously admitted, and quite
      properly so, that the Trial Court in the second lawsuit had subject matter
      jurisdiction and there otherwise was no barrier to the Trial Court’s granting
      any type of relief requested. We do not believe it appropriate to disregard
      the res judicata effect of a final judgment on the merits because years later
      the plaintiffs in that action now claim that they really should not have filed
      that lawsuit to begin with. The short answer to that argument is that they
      did, and an alleged lack of standing by the plaintiffs is not a proper basis
      upon which to allow those same plaintiffs later to challenge the validity of
      the second lawsuit. We again note that to the extent the second lawsuit
      should not have been filed as a separate lawsuit, Barker Building and
      Travelers are responsible for that error and any attendant effects arising
      therefrom.

Smith Mechanical Contractors, Inc. v. Premier Hotel Development Group, 210 S.W.3d
557, 567-68 (Tenn. Ct. App. 2006).

               While the specific scenario in Smith Mechanical Contractors, Inc. is
distinguishable from the present case, we believe the reasoning is sound. In this case,
there was a final judgment from the General Sessions Court entered in favor of FNMA
against Love. The four elements of res judicata are met: 1) a court of competent
jurisdiction, the Knox County General Sessions Court, rendered a final judgment; 2) the
same parties are involved; 3) the same cause of action exists; and 4) the detainer
judgment was final and on the merits. We decline to revisit the issue of FNMA’s
                                           -9-
standing in this separate action, or to carve out in this opinion a special exception to res
judicata in foreclosure cases. We understand that pro se litigants face challenges in
navigating general sessions courts. Nevertheless, the rulings in Foster and other similar
cases reflect the importance placed on the finality of judgments. We affirm the Trial
Court’s holding that res judicata bars Love’s claims.

               We next address whether the Trial Court erred by holding that res judicata
applied when a temporary injunction was in effect. The injunction referred to by Love is
that which restrained FNMA temporarily from executing its writ of possession. Love
cites Tennessee law supporting the proposition that enjoined judgments may not serve as
the basis for res judicata. This Court has stated the following concerning injunctions and
res judicata:

              There are cases, such as the present case, wherein it is evident that
       the former judgment was rendered without intent that it be a final
       adjudication, where the former judgment has been effectively suspended by
       injunction, and where the blind application of the doctrine would
       effectively deprive a litigant of a just opportunity to present his grievances.
       In such cases, the court is justified in declining to apply the doctrine of res
       judicata.

Batey v. D. H. Overmyer Warehouse Co., 446 S.W.2d 686, 690 (Tenn. Ct. App. 1969).

              We, however, disagree with Love on the applicability of Batey. In the
present case, it cannot be said that the judgment in the detainer action was “effectively
suspended.” The judgment was final and on the merits, notwithstanding an injunction
merely to postpone eviction of Love temporarily. There is no indication in the record that
the judgment in the detainer action was intended to be non-final. Additionally, despite
the challenges ordinary litigants like Love may face in general sessions court, Love did
have the opportunity to present her grievances. Given this, we hold that the injunction
does not preclude a holding of res judicata.

              The final issue we address is whether a consent order entered in
proceedings before the Board of Governors of the Federal Reserve System regarding
certain of SunTrust’s alleged practices has any bearing in the present case. As best we
can determine, this consent order reflects efforts by SunTrust to take steps in settlement
of claims brought by the Board of Governors. We fail to see how this consent order has
any particular relevance in the appeal before us. Therefore, insofar as this issue purports
to assert any error by the Trial Court or any basis on which to modify its judgment, we
find none.

                                            -10-
             In summary, we find and hold that no genuine issues of material fact exist
to preclude summary judgment in this case. Defendants successfully established res
judicata based upon the final judgment in the detainer proceedings before the General
Sessions Court. FNMA’s alleged lack of standing may not be raised tardily now in an
attempt to nullify that final judgment. We affirm the judgment of the Trial Court in its
entirety.

                                       Conclusion

              The judgment of the Trial Court is affirmed, and this cause is remanded to
the Trial Court for collection of the costs below. The costs on appeal are assessed against
the Appellant, Lisa Gay Love, and her surety, if any.



                                                  _________________________________
                                                  D. MICHAEL SWINEY, JUDGE




                                           -11-